

[Fortress International Group, Inc. Letterhead]
 
AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT
 
August 26, 2008                    
Thomas P. Rosato
c/o Fortress International Group, Inc.
7226 Lee DeForest Drive, Suite 203
Columbia, MD 21046
 
Dear Mr. Rosato:
 
Reference is hereby made to the Executive Employment Agreement, dated January
19, 2007 (the “Agreement”), entered into between you (the “Executive”) and
Fortress International Group, Inc. (formerly Fortress America Acquisition
Corporation), (the “Company”).
 
The parties hereby agree to amend the Agreement as follows:
 
1.
Section 3.1 is hereby deleted in its entirety and replaced with the following:

 

 
3.1
Base Salary. During the Employment Period, the Company shall pay the Executive a
base salary of Three Hundred Thousand Dollars ($300,000) per year (“Base
Salary”) paid in approximately equal installments bi-weekly.

 

 
2.
Section 4.1 is hereby deleted in its entirety and the monthly payment for office
allowance shall cease.



The Amendment is effective as of August 26, 2008. Except as otherwise set forth
herein, the Agreement shall remain in full force and effect.
 
Please confirm your agreement with this Amendment by signing in the space
provided below.
 



 
Yours Sincerely,
     
Fortress International Group, Inc.
     
By: /s/ Timothy C. Dec                      
 
Name:  Timothy Dec
 
Title:    Chief Financial Officer



Accepted and Agreed




By: /s/ Thomas P. Rosato                  
Name: Thomas P. Rosato


 
 

--------------------------------------------------------------------------------

 
 